        Case 3:18-cv-01724-RAM Document 156 Filed 06/15/21 Page 1 of 6



                    IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF PUERTO RICO

 JAZLYN CASTILLO-QUIÑONES
          Plaintiff

              v.                         CIVIL NO. 18-1724(RAM)

 HOSPITAL DE LA CONCEPCIÓN,
 INC. d/b/a HOSPITAL DE LA
 CONCEPCIÓN; et al.
          Defendants



                            MEMORANDUM AND ORDER
RAÚL M. ARIAS-MARXUACH, United States District Judge.

        Pending before the Court is co-defendant Dr. Juan Méndez's

("Dr. Méndez" or "Defendant") Motion for Summary Judgment for Lack

of Jurisdiction (“Motion for Summary Judgment”). (Docket No. 102).

After reviewing the parties’ arguments, the record on summary

judgment,    and    the   applicable     law,   the   Court    hereby    DENIES

Defendant’s Motion for Summary Judgment.

                                 I. BACKGROUND

        The present case arises from an alleged medical malpractice

which    resulted    in   Mr.   Luis   Castillo-Morales'      (“Mr.   Castillo-

Morales”) unfortunate death. (Docket No. 33 ¶ 24). On September

26, 2018, Mr. Castillo-Morales' daughter Jazlyn Castillo-Quiñones

("Castillo" or "Plaintiff") filed a lawsuit against Hospital de la

Concepcion, Inc., various physicians, their spouses and conjugal
       Case 3:18-cv-01724-RAM Document 156 Filed 06/15/21 Page 2 of 6
Civil No. 18-1724(RAM)                                                                2


partnerships, as well as unnamed insurance companies. (Docket No.

1).   In   the    operative      complaint,       Plaintiff       alleges   diversity

jurisdiction and seeks: (1) emotional and mental damages in excess

of $1 million for the loss of her father; and (2) compensation for

the psychological, psychiatric and/or other medical expenses which

she has incurred, totaling at least $25,000.00. (Docket No. 33 ¶¶

44, 46).

      On September 7, 2020, co-defendant Dr. Méndez filed a Motion

for Summary Judgment            alleging that the Court lacks jurisdiction

because Plaintiff cannot meet 28 U.S.C. § 1332(a)’s amount in

controversy requirement of $75,000.00 exclusive of interests and

costs. (Docket No. 102). He contends that, pursuant to Castillo’s

deposition       testimony,      Plaintiff    did   not     have    a    close   enough

relationship       with   her     father     to   warrant    over       $75,000.00   in

damages.1 On their part, co-defendants Hospital de la Concepción,

Inc. and Dr. Kalil Maloff-Saied requested, and were granted,

joinder in Dr. Méndez’s Motion for Summary Judgment. (Docket Nos.

103, 104, 105 and 106).

      In response, Plaintiff filed an Opposition to Motion for

Summary    Judgment       and    Opposing     Statement      of    Material      Facts,

supported by a statement under penalty of perjury, where she


1 To support this, Dr. Méndez highlights, among other things, that (1) Plaintiff
did not live with her father during her childhood; (2) for the past eight years,
she lived in the state of Florida and thus would only see her father during her
yearly visits to Puerto Rico; and (3) she did not pay for or attend her father’s
funeral. (Docket No. 102).
        Case 3:18-cv-01724-RAM Document 156 Filed 06/15/21 Page 3 of 6
Civil No. 18-1724(RAM)                                                   3


maintains she had a close relationship with her father and that

his death caused her severe mental anguish. (Docket Nos. 107 and

108).

                              II. DISCUSSION

        Jurisdiction pursuant to diversity of citizenship lies only

“where the matter in controversy exceeds the sum or value of

$75,000, exclusive of interest and costs.” 28 U.S.C. § 1332(a).

According to First Circuit precedent, the burden is on the federal

plaintiff “to establish that the minimum amount in controversy has

been met.” Abdel-Aleem v. OPK Biotech, LLC, 665 F.3d 38, 41 (1st

Cir. 2012) (citing Stewart v. Tupperware Corp., 356 F.3d 335, 337

(1st Cir. 2004)).

        The sums claimed in the complaint control “if the claim is

apparently made in good faith.” Id. Said good faith must be

measured objectively. Id. When conducting this analysis, courts

must determine “whether to anyone familiar with the applicable law

this claim could objectively have been viewed as worth more than

the jurisdictional minimum.” Id. (internal quotations omitted).

See also Coventry Sewage Assoc. v. Dworkin Realty Co., 71 3d. 1,

6 (1st Cir. 1995).

        The Supreme Court has also established that the rule governing

dismissal for lack of the jurisdictional amount is that, when the

claim is made in good faith, “[i]t must appear to a legal certainty

that the claim is really for less than the jurisdictional amount
      Case 3:18-cv-01724-RAM Document 156 Filed 06/15/21 Page 4 of 6
Civil No. 18-1724(RAM)                                                 4


to justify dismissal.” St. Paul Mercury Indem. Co. v. Red Cab Co.,

303 U.S. 283, 288-89 (1938) (emphasis added); see also Esquilin-

Mendoza v. Don King Prods., Inc., 638 F.3d 1, 4 (1st Cir. 2011)

(finding that “whether the plaintiff exercised good faith in

pleading entitlement to recover the jurisdictional amount [is

irrelevant] when it is clear ‘to a legal certainty’ that [they]

cannot recover a sufficient amount.”) (citing St. Paul, 303 U.S.

at 288-289).

     Upon a challenge to whether the complaint’s allegations of

damages meet the jurisdictional amount, the party invoking federal

jurisdiction   has   “the    burden   of   alleging    with    sufficient

particularity facts that it is not a legal certainty that the claim

involves less than the jurisdictional amount.” Abdel-Aleem, 666

F.3d at 42 (emphasis added) (quoting Stewart, 356 F.3d at 338).

“This burden can be met by amending the pleadings or submitting

affidavits.” Id. (emphasis added) (citing Dep’t of Recreation &

Sports of P.R. v. World Boxing Ass’n, 942 F.3d 84, 88 (1st Cir.

1991)).

     In the case at bar, Castillo meets this burden. The nature of

her relationship with her late father, as well as the severity of

her pain after his passing, which are described in both Plaintiff’s

deposition testimony and statement under penalty of perjury, are

sufficient to show that “it is not a legal certainty that [her]

claim involves less than the jurisdictional amount.” Abdel-Aleem,
       Case 3:18-cv-01724-RAM Document 156 Filed 06/15/21 Page 5 of 6
Civil No. 18-1724(RAM)                                                     5


666 F.3d at 42 (emphasis added). Specifically, in her deposition

Castillo detailed: (a) how her father provided her with emotional

and financial support; (b) the shock she felt upon learning of his

death in September 2017; and (c) how she could not travel to Puerto

Rico for his funeral because of the chaos of Hurricane María.

(Docket Nos. 102-2).

       Furthermore,   under     Puerto    Rico    caselaw,    courts    have

traditionally     “awarded    moral damages to    the   parents,    spouses,

commonlaw spouses, ex-spouses, sons and daughters, and siblings of

a deceased.” Lopez Nieves v. Marrero Vergel, 939 F. Supp. 124, 126

(D.P.R. 1996) (emphasis added) (collecting cases from the Puerto

Rico    Supreme    Court).     “Because   of     the    natural    affective

relationship that presumably exists between these type [sic] of

claimants and the deceased, it is evident that the loss of a next

of kin will cause profound moral damages.” Id. See also Rivera

Concepcion v. Pepsi Cola of Puerto Rico, 288 F. Supp. 2d 167, 173

(D.P.R. 2003)(holding that those related by blood ties to a

deceased will foreseeably “suffer for the loss of said loved one

because they are deprived of their love, care, attention and

company.”); Santana Otero v. United States, 2009 WL 10721032

(D.P.R. 2009) (awarding $200,000.00 in damages for mental distress

and loss of companionship to an adult son who lived in the

continental United States and thus was not present when his father

was subject to medical malpractice).
     Case 3:18-cv-01724-RAM Document 156 Filed 06/15/21 Page 6 of 6
Civil No. 18-1724(RAM)                                                6


     Thus, for the reasons set forth herein, Defendant’s Motion

for Summary Judgment for Lack of Jurisdiction at Docket No. 102 is

hereby DENIED.

     IT IS SO ORDERED.

     In San Juan Puerto Rico, this 15th day of June 2021.

                                 S/ RAÚL M. ARIAS-MARXUACH
                                 United States District Judge
